IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-60516
                         Summary Calendar



LARRY WESLEY LAWRENCE,

                                         Plaintiff-Appellant,

versus

NED HOLDER, Sheriff;
AARON TROTTER, Deputy;
DEPUTY SWIFT; BILL WEEKS;
JOHN DOE (1), Sheriff’s
Surety Bonding Company;
JOHN DOE (2), Deputy Jailor
or Jailor

                                         Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Northern District of Mississippi
                     USDC No. 4:95-CV-191-D-B
                        - - - - - - - - - -
                         February 23, 1998
Before DUHE’, DeMOSS and DENNIS, Circuit Judges.

PER CURIAM:*

     Larry Wesley Lawrence, Mississippi state prisoner # 46006,

is appealing the district court’s denial of his Fed. R. Civ. P.

60(b) motion to set aside the judgment entered in this case.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 96-60516
                               -2-

     We have reviewed the record, including the brief filed by

Lawrence, and have determined that the district court did not

abuse its discretion in denying the Rule 60(b) motion.

     Lawrence’s motion for additional relief is DENIED.

     AFFIRMED.